DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine 

grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 

improper timewise extension of the “right to exclude” granted by a patent and to prevent possible 

harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where 

the conflicting claims are not identical, but at least one examined application claim is not 

patentably distinct from the reference claim(s) because the examined application claim is either 

anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 

140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 

2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van 

Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 

(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 


2146 et seq. for applications not subject to examination under the first inventor to file provisions 

of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 21-30 and 41-50 are rejected on the ground of nonstatutory double patenting as 

being unpatentable over claims 1-15 of U.S. Patent No. 10,681,946. Although the claims at issue 

are not identical, they are not patentably distinct from each other because a protective headgear 

including a headband with a plurality of pouches attached to an outer surface of the headband 

and a plurality of protective inserts enclosed within the plurality of pouches, respectively in 

pending application ‘873 is substantially similar to US Patent ‘946 having a protective headgear 

including a headband having an open top with a plurality of protective pouches attached 

to an outer surface of the headband and a plurality of protective inserts each at least partially 

enclosed within the plurality of pouches, respectively.  






3.	Claims 21-30 and 41-50 are rejected on the ground of nonstatutory double patenting as 

being unpatentable over claims 1-15 of U.S. Patent No. 10,080,394. Although the claims at issue 

are not identical, they are not patentably distinct from each other because a protective headgear 

including a headband with a plurality of pouches attached to an outer surface of the headband 

and a plurality of protective inserts enclosed within the plurality of pouches, respectively in 

pending application ‘873 is substantially similar to US Patent ‘394 having a protective headgear 

including a headband having an open top with a plurality of protective pouches attached 

to an outer surface of the headband and a plurality of protective inserts each at least partially 

enclosed within the plurality of pouches, respectively.  

Response to Amendment
4.	The amendment and arguments filed on June 23, 2022 have been considered. In view of 

such the amendment has necessitated this office action to be made FINAL and  pending claims 

rejected over nonstatutory double patenting rejection(s). 

Allowable Subject Matter
5.	Claims 21-30 and 41-50 would be allowable if rewritten or amended to overcome the 

nonstatutory double patenting rejection as set forth in this Office action.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. 

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this 

Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

however, will the statutory period for reply expire later than SIX MONTHS from the date of this 

final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 25, 2022						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732